Civil action for absolute divorce on the ground of two years separation.
Plaintiff and defendant were married 30 July, 1931. One child was born to the marriage, 14 February, 1933, now fifteen years of age. Plaintiff says she and the defendant separated on the morning of 29 December, 1944. The defendant says the separation occurred on or about "January 2 or 3, 1945," albeit the answer admitted the date as alleged in the complaint.
The summons in this action was issued 31 December, 1946, and served 5 January, 1947.
On the issues thus joined, there was a verdict and judgment for the plaintiff, from which the defendant appeals, assigning as errors (1) the refusal of the court to dismiss the action as in case of nonsuit, and (2) failure to instruct the jury as required by G.S., 1-180.
The demurrer to the evidence was properly overruled.
The jury has found with the plaintiff, both in respect of the date of the separation and its character.
The objection to the charge is feckless. It is without merit and nonexceptive.
The verdict and judgment will be upheld.
No error.